Citation Nr: 1314393	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  08-01 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a separate evaluation for a right lower extremity neurologic disability, to include radiculopathy and neuropathy, associated with a service-connected lumbar spine disorder (classified as lumbar myositis; L3-L4 small central herniated disc associated with degenerative joint disease (DJD); small L5-S1 central herniated disc associated with DJD and degenerative disc disease (DDD), and muscle spasms (hereinafter referred to as lumbar spine disorder)).  

2.  Entitlement to a separate evaluation for a left lower extremity neurologic disability, to include radiculopathy and neuropathy, associated with a service-connected lumbar spine disorder.  

3.  Entitlement to a separate evaluation for neurologic bowel impairment associated with a service-connected lumbar spine disorder.  

4.  Entitlement to a separate evaluation for neurologic bladder impairment associated with a service-connected lumbar spine disorder.  

5.  Entitlement to a separate evaluation for neurologic erectile dysfunction associated with a service-connected lumbar spine disorder.  

6.  Entitlement to total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, dated in October 2005, March 2006, May 2006, April 2007, July 2007, and February 2008.  

These claims (and others) were before the Board in February 2012.  A long and complex procedural history was summarized in detail at that time and will not be repeated here.  For each issue as listed on the title page of this decision, the Board remanded the case in February 2012 for additional development.  

During the appeal process, in an October 2012 rating decision, service connection was established for major depressive disorder, recurrent, with severe psychotic features.  A 10 percent rating was assigned for the period from May 4, 2007, and a 100 percent rating was assigned, effective February 29, 2012.  Although the RO indicated in its October 2012 supplemental statements of the case (SSOCs) that the 100 percent schedular evaluation, effective February 29, 2012, rendered the issue of entitlement to a TDIU from that date moot, the receipt of a 100 percent schedular disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that a TDIU rating may still form the basis for assignment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s)).  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  The competent evidence of record does not indicate that the Veteran experiences right lower extremity neurological symptomatology, to include radiculopathy and neuropathy, as a manifestation of his service-connected lumbar spine disorder.  

2.  The competent evidence of record does not indicate that the Veteran experiences left lower extremity neurological symptomatology, to include radiculopathy and neuropathy, as a manifestation of his service-connected lumbar spine disorder.  

3.  The competent evidence of record does not indicate that the Veteran experiences neurologic bladder impairment as a manifestation of his service-connected lumbar spine disorder.  

4.  The competent evidence of record does not indicate that the Veteran experiences neurologic bowel impairment as a manifestation of his service-connected lumbar spine disorder.  

5.  The competent evidence of record does not indicate that the Veteran experiences neurologic erectile dysfunction as a manifestation of his service-connected lumbar spine disorder.  

6.  Service connection for the period prior to February 29, 2012, was in effect for a lumbar spine disorder, rated as 40 percent disabling; and for major depressive disorder, recurrent, severe, with psychotic features; rated as 10 percent disabling.  The combined disability rating was 50 percent.  Since February 29, 2012, a 100 percent schedular rating is in effect for major depressive disorder.  

7.  The Veteran service-connected disabilities alone were not of such severity to preclude him from engaging in substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a separate evaluation for right lower extremity neurologic disability, to include radiculopathy and neuropathy, as a manifestation of service-connected lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 4.71a, Diagnostic Code 8520 (2012).  

2.  The criteria for a separate evaluation for left lower extremity neurologic disability, to include radiculopathy and neuropathy, as a manifestation of service-connected lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 4.71a, DC 8520 (2012).  

3.  The criteria for a separate evaluation for neurologic bladder impairment as a manifestation of service-connected lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 4.71a, DC 7517 (2012).  

4.  The criteria for a separate evaluation for neurologic bowel impairment as a manifestation of service-connected lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 4.71a, DC 7332 (2012).  

5.  The criteria for a separate evaluation for evaluation for neurologic erectile dysfunction as a manifestation of service-connected lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 4.71a, DC 7522 (2012).  

6.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19, 4.25 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159, 3.326(a) (2102).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in May 2005 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter was provided well before the initial adjudication of the Veteran's claim in October 2005.  The October 2005 rating action established service connection for the lumbar spine disorder and a 40 percent rating was assigned from May 12, 2005.  

In this case, the Veteran seeks, in part, separate disability ratings for bilateral lower extremities, as well as for bladder and bowel impairment and erectile dysfunction.  It is claimed that each of these conditions is a neurological impairments due to his service-connected low back disability.  These issues are "downstream" issues stemming from the initial rating assigned for the Veteran's low back disability.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

As for the Veteran's claim for a TDIU, the Veteran was notified of the information and evidence needed to substantiate a claim on numerous occasions, (to include letters in March 2006, November 2007, June 2008, July 2010, and February 2012).  

Notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), Dingess, supra, were provided with notice of this information in the July 2007, November 2007, June 2008,and July 2010 letters mentioned above.  

Next, VA has a duty to assist a Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the Veteran's service treatment records (STRs) and his post-military VA and private medical records.  The Veteran submitted written statements discussing his contentions.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence related to the claims on appeal.  

The Veteran was also afforded pertinent examinations in September 2005, July 2006, March 2007, October 2009, and February 2012.  The adequacy of these exams as to the claims on appeal, other than the February 2012 evaluation, was discussed in the Board's February 2012 decision and will not be repeated here.  It is noted that the Board decision denied a rating in excess of 40 percent for a lumbar spine disorder but remanded the neurological claims on appeal to determine if separate ratings were warranted thereto.  The TDIU claim was also remanded.  Examinations as requested were conducted in February 2012.  The Veteran has not alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the February 2012 examinations are adequate in order to determine whether the Veteran's bilateral lower extremities, to include radiculopathy and neuropathy, bladder and bowel impairment, and erectile dysfunction are manifestations of his service-connected low back disability, as it includes an interview with the Veteran, a review of the record, and a full examination addressing the relevant criteria.  Therefore, the Board finds that the February 2012 examination reports are adequate to adjudicate the Veteran's claims of entitlement to a separate disability ratings as listed on the title page.  Moreover, the evidence of record is sufficient to address whether a TDIU is warranted prior to February 29, 2012.  No further examination is necessary.  

As indicated above, the Board remanded this case in February 2012 in order to provide the Veteran with VA examinations with opinions.  The requested VA examinations and opinions were provided in February 2012, and the AOJ issued supplemental statements of the case (SSOCs) on October 16 and October 17, 2012.  Therefore, the Board finds that the AOJ has substantially complied with the February 2012 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. Part 4 (2012).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2012).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2012).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.3 (2012).  

Pertinent Diagnostic Codes

The General Rating Formula provides for the assignment of separate disability ratings under appropriate DCs for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment.  38 C.F.R. § 4.71a, DCs 5235 to 5242, General Rating Formula, Note (1).  

Neuralgia, neuritis, and paralysis with respect to the lower extremities are evaluated based upon which nerve is affected.  See 38 C.F.R. § 4.124a, DCs 8520 to 8730.  For each nerve, ratings are assigned based upon severity.  Id.  Of particular import, then, is whether the neuralgia, neuritis, or paralysis is incomplete but mild, incomplete but moderate, incomplete but moderately severe or severe, or complete.  Id. 

Disabilities of the genitourinary system may result in voiding dysfunctions such as urine leakage and urinary frequency.  38 C.F.R. § 4.115a (2012).  Urine leakage evaluations are assigned based on how often absorbent materials must be changed.  Id.  Ratings for urinary frequency are assigned based on the length of the voiding interval during the day and night.  Id.  One genitourinary system disability is penis deformity with loss of erectile power.  38 C.F.R. § 4.115b, DC 7522.  

Digestive system disabilities include impairment of sphincter control and stricture of the rectum and anus as well as prolapsed of the rectum and ano fistula.  See 38 C.F.R. § 4.114, DCs 7332 to 7335.  These disabilities generally are rated according to the extent of leakage, frequency of involuntary bowel movements, degree of reduced lumen, and whether or not the wearing of a pad or a colostomy is required.  Id.  

Right Lower Extremity Neurologic Disability, Left Lower Extremity Neurologic Disability, Neurologic Bladder Impairment, Neurologic Bowel Impairment, and Neurologic Erectile Dysfunction

The Board's February 2012 decision is of record.  Much of the evidence reported at that time is relevant here, but it will not be repeated.  The evidence has been reviewed and considered in this decision.  

In that decision, in pertinent part, an initial rating in excess of 40 percent for the lumbar spine disorder was denied.  The Board provided the applicable schedular ratings and discussed the pertinent clinical records, to include records showing treatment for back manifestations with radiating pain into the lower extremities throughout the record.  Moreover, it was noted that erectile dysfunction was noted as early as September 2005, and reports of voiding issues (urinary and fecal urgency) were reported in October 2009.  

In part, the Board remanded the claim as it was not clear whether the Veteran manifested lower extremity neurological disabilities, bladder and bowel impairment, or erectile dysfunction, as due to his service-connected lumbar spine disorder.  Moreover, it was noted that the Veteran had nonservice-connected diabetes mellitus which was a potential etiology for at least some of the Veteran's complaints.  

Subsequent to the remand decision, additional treatment records were added to the virtual claims file.  These records reflect treatment for various conditions, (primarily other than those on appeal).  

When examined by VA in February 2012, it was noted that the claims file was reviewed.  The examiner noted that peripheral neuropathy was present in both lower extremities.  Moreover, erectile dysfunction was present.  The Veteran denied a history of bladder and bowel incontinence, retention, or accidents.  The Veteran stated that he had normal bowel and bladder function.  The examiner determined that there was no neurologic bladder or bowel impairment secondary to the Veteran's lumbar spine disorder.  The examiner also opined that the Veteran's bilateral lower extremity peripheral neuropathy and his erectile dysfunction were not as a result of the service-connected lumbar spine disorder in that these conditions had different etiologies which were not related to that condition.  The examiner opined that these conditions were the result of the Veteran's diabetes mellitus.  

Analysis

It is contended that the Veteran has neurologic abnormalities secondary to his lumbar spine disorder.  Notable, current exam shows the presence of peripheral neuropathy in the bilateral lower extremities, as well as erectile dysfunction.  Also claims on appeal include report of bladder and bowel impairment, even the Veteran has recently reported no such conditions exist, and bladder and bowel impairment was not diagnosed at the VA exam in 2012.  As to those two conditions, it is clear that the request for separate ratings must fail in that the associated conditions do not exist.  Moreover, as to the peripheral neuropathy and erectile dysfunction, the VA examiner in 2012 opined that these conditions had different etiologies than the lumbar spine disorder and were actually the result of the Veteran's (nonservice-connected diabetes mellitus).  

It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995).  In this case, the Board finds the most probative evidence is the February 2012 VA examination.  Specifically, as indicated above, the 2012 VA examiner reviewed the entire record, including the records documenting positive findings on peripheral neuropathy and erectile dysfunction, and provided a thorough rationale for the opinion that the Veteran did not have neurological symptoms related to the lumbar spine disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The examiner noted that these conditions had different etiologies than the lumbar spine condition and were due to the Veteran's diabetes.  Thus, the February 2012 VA examination explained that the underlying pathology to cause symptoms of peripheral neuropathy and erectile dysfunction.  As such, despite the Veteran's symptoms, they are the result of another condition and unrelated to his lumbar spine condition.  

Although a separate evaluation may be assigned for neurological deficits, the most probative evidence establishes that the Veteran does not have neurological deficits causally related to his lumbar spine disorder.  In light of these findings, the Board finds that the findings do not warrant a separate evaluation for neurological impairment.  

Final Considerations

The Board notes that the Veteran has contended that he has current neurological disabilities (bilateral lower extremities, bladder and bowel, and erectile dysfunction) as residuals of his service-connected lumbar spine disorder and that separate ratings are warranted.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, in this case, the Board finds that the question of whether the Veteran suffers from any compensable residuals related to his service-connected lumbar spine disorder is a complex medical question for which the Veteran lacks the necessary expertise to diagnose or opine.  Accordingly, their statements are outweighed by probative medical evidence and opinions of record.  


TDIU

A TDIU is a rating, not a disability. It merely means that a veteran has met certain qualifications entitling him to a total disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2012).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2012).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  

Analysis

Here, the Veteran is service-connected for two disabilities, major depressive disorder and a lumbar spine disorder.  For the period since February 29, 2012, the psychiatric disorder is rated as 100 percent disabling.  A veteran may be awarded TDIU based on a single disability and receive schedular disability ratings for other conditions.  Thus, despite the award of a 100 percent schedular rating for major depressive disorder, the claim for TDIU is not moot.  See generally Bradley, supra.  Nevertheless, for the period since February 29, 2012, the Board will not consider the major depressive disorder in determining whether the criteria for TDIU are met.  That is, the Board will consider whether the service-connected lumbar spine disability alone renders him unable to secure or follow a substantially gainful occupation.  See 75 Fed. Reg. 11230(March 10, 2010) ("The logic of Bradley suggests that if a Veteran has a schedular total rating for a particular disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under 114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100-percent disability rating.")  

Thus, the Board will first discuss whether the criteria for TDIU for the period prior to February 29, 2012, were met.  During that period, service connection was in effect for major depression, rated as 10 percent disabling, and a lumbar spine disorder, rated as 40 percent disabling.  Therefore, as the Veteran did not have one disability rated as 60 percent disabling, the criteria for consideration a total disability rating under the provisions of 38 C.F.R. § 4.16(a) are not met.  The Board acknowledges that there are certain specified exceptions to the rule requiring that one disability be rated as 60 percent disabling.  For instance, disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  See 38 C.F.R. § 4.16(a) (2012).  Here, however, none of the exceptions apply.  

Consequently, the remaining question is whether, for the period prior to February 29, 2012, the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extra-schedular evaluation.  38 C.F.R. § 4.16(b) (2012).  The Board emphasizes that entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed under 38 C.F.R. § 4.16(b) (2012).  

The Board itself cannot assign an extra-schedular rating in the first instance.  See Thun v. Shinseki, 572 F.3d 1366 (2009).  Although Thun only dealt with ratings under § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's Compensation and Pension Service, in addition to Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

That is, since the Board itself cannot assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Services for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun, supra; Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also Floyd v Brown, 9 Vet. App. at 96-97 (1996) (stating that once Board properly refers an extraschedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the Board.").  

Where, as in this case, a Veteran fails to meet the applicable percentage standards, an extra-schedular rating is for consideration where the Veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2012).  Individual unemployability must be determined without regard to any non-service connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2012); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3 (2012).  

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.  

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  

Here, the SSOCs dated in October 2012 clearly reflect that extraschedular consideration was given to the claim for a TDIU.  It is noted that evidence of record at the time includes a VA exam in May 2008 at which time a Global Assessment of Functioning (GAF) score of 60 was provided.  Note:  A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-IV)).  See generally 38 C.F.R. § 4.126 (2012); VAOPGCPREC 10-95 (March 31, 1995).  

A VA Social and Industrial evaluation report dated in May 2008 is of record.  At that time, the Veteran was frustrated and had poor tolerance for an interview.  His lack of effort was noted.  He was dependent for his activities of daily living as he had walking difficulties.  He was able to perform some of his daily living needs with assistive devices for walking, bathing, and dressing.  He tried to stay active, and reported that family members came on a daily basis to administer medication.  The report includes a detailed work history.  Post service, he worked as a clerk dispatcher for several years and also installed telephone antennas until approximately 1999 or 2000.  He also held several jobs as a consultant/contractor for several companies in the telephone industry.  The Veteran said that his service-connected condition directly impacted his decision to retire.  He took early retirement because he was unable to perform.  He said that his employer was unable to depend on him due to his frequent back flare ups.  He had not worked since sometime around 2000.  

It was also noted in May 2008 that the Veteran had major depressive disorder, resulting in irritability, depression, and a very pessimistic attitude.  He needed assistance from family members to perform some of his daily activities.  A list of medical problems included not only his back disorder and depression, but also congestive hepatomegaly, hyperthyroidism, senile nuclear sclerosis, osteopenia, toxic multinodular goiter, and neck pain.  

In August 2009, VA records show that the Veteran lived independently and continued to be seen for psychiatric symptoms.  He denied suicidal or homicidal ideas, plans, or means.  He used Canadian crutches for ambulation.  

The Board has reviewed the evidence and finds that the preponderance of the evidence is against the claim.  While it appears that the Veteran was unemployable for the period in time in question, the evidence does not reflect that such was due to service-connected lumbar spine disability and major depression alone.  Clearly, his main health problem appeared to be with his difficulty in ambulating, but this was not attributed to either service-connected disorder.  Moreover, subsequently dated evidence shows that his peripheral neuropathy in the extremities is not due to his service-connected back disorder, but due to nonservice-connected diabetes.  See the VA examination in 2012.  This evidence suggests that the Veteran's service-connected conditions alone would not have precluded him working in a low stress situation where he was in a sedentary position.  

Next, VA examined the Veteran in February 2012 for multiple reasons.  Evaluations were accomplished to determine if the disorders of his extremities were the result of his low back disorder.  Moreover, exam was conducted to determine if current psychiatric condition was of service origin, and the degree of severity of the condition was to be discussed.  The examiner found that it was likely that major depression was of service origin as there was a relationship between that condition and the worsening of his back disorder.  And as noted earlier, a 10 percent rating was assigned from the date of the reopened claim - May 4, 2007.  However, as the Veteran showed increased severity as of exam on February 29, 2012, as evidenced by his report of panic attacks and the precipitous drop in his GAF score to 35, the schedular rating was increased as of that date.  Note: A GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV; Carpenter, supra.  

The Board acknowledges that the evidence shows a worsening of depression symptomatology in February 2012.  Indeed, the assignment of the 100 percent schedular rating is recognition of that fact.  Prior to the time, however, the totality of the evidence does not reveal that the service-connected disabilities alone made it so the Veteran was unemployable.  In so finding, due consideration has been given to the Veteran's lay assertions regarding his unemployability.  However, the Board finds that the Veteran's lay assertions do not outweigh the probative value of the aforementioned medical evidence.  The Veteran's assertions are also deemed less credible in light of the fact that many of his complaints for the period in question are associated with his diabetes and not with service-connected conditions.  

The Board will now consider whether the criteria for TDIU are met since February 29, 2012, without consideration of his service-connected depression.  Here, since February 29, 2012, exclusive of the 100 percent rating for depression, the remaining service-connected lumbar spine disorder is rated at 40 percent disabling.  Thus, the criteria for consideration a total disability rating under the provisions of 38 C.F.R. § 4.16(a) are not met.  Consequently, the only remaining question in this case is whether, for the period since February 29, 2012, the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected lumbar spine disorder, for purposes of a possible extra-schedular evaluation.  38 C.F.R. § 4.16(b) (2012).  

The Board has reviewed the evidence but finds that referral for consideration of TDIU under 4.16(b) based on the service-connected lumbar spine disability alone is not warranted.  As noted above, the Veteran has not worked since approximately 2000.  

VA outpatient treatment records are of record but they do not indicate that the Veteran is unable to work due to his lumbar spine condition.  Rather, they reveal that his primary complaints result from nonservice-connected diabetes as evidenced by VA examination and opinion in 2012.  

In reaching this decision, the Board has considered the Veteran's assertions that his service-connected lumbar spine disability has rendered him incapable of substantial employment.  The Board acknowledges his belief that his symptoms are of such severity as to warrant a TDIU; however, the weight of the competent and probative evidence of record does not show that he in unable to secure and follow a substantially gainful occupation by reason of his service-connected disability.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the Veteran's TDIU claim.  There is no doubt to be otherwise resolved.  As such, the appeal is denied.  


ORDER

Entitlement to a separate evaluation for a right lower extremity neurologic disability, to include radiculopathy and neuropathy, associated with a service-connected lumbar spine disorder, is denied.  

Entitlement to a separate evaluation for a left lower extremity neurologic disability, to include radiculopathy and neuropathy, associated with a service-connected lumbar spine disorder, is denied.  

Entitlement to a separate evaluation for neurologic bowel impairment associated with a service-connected lumbar spine disorder is denied.  

Entitlement to a separate evaluation for neurologic bladder impairment associated with a service-connected lumbar spine disorder is denied.  

Entitlement to a separate evaluation for neurologic erectile dysfunction associated with a service-connected lumbar spine disorder is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


